Title: From George Washington to the Board of War, 18 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West Point 18th Octobr 1779.
        
        In consequence of yours of the 9th instant I have wrote to Mr Hatfeild to come to Head Quarters. I have not yet received an answer

from him to mine of the 2d instant, and am therefore still at a loss to know what shoes may be expected from him.
        It is possible that a requisition of Cloathing for the troops to the Westward may have been already made to you by Colo. Brodhead, and that measures may have been taken to supply them. If not, be pleased to put the inclosed into the hands of the Cloathier General, who, I doubt not, will immediately do what is needful upon the occasion.
        I have recd the Commissions for the Maryland Company of Artillery and for Ensign Harris of the 5th Maryland. I have the honor to be &c.
        
          P.S. It is possible that Colo. Brodhead may be enabled to undertake some thing agt Detroit in the course of the Winter. Should he therefore make a requisition of any Stores necessary upon such an occasion the Board will be pleased to comply with his demands without waiting for my concurrence, by which so much delay might be occasioned as to defeat the enterprise—I have mentioned this to Colo. Brodhead. Be pleased to let no hint of this intention escape you.
        
      